EUBANK, Judge.
This is another Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969) appeal, which claims that appellant’s change of plea from “not guilty” to “guilty” was invalid because the trial court failed to advise the defendant of the elements of the charge against him prior to accepting the change of plea. No other claim of error is made.
The same claim was made and rejected in Division Two of this Court in State v. Moreno, 16 Ariz.App. 191, 492 P.2d 440 (1972). We adopt the reasoning in Moreno and hold that the trial court need not advise the appellant of the elements of the crime that he is charged with. It is enough if the record shows that the trial court established a sufficient “factual basis” of the defendant’s guilt. Our review of the record here shows that he was arrested while in the act of moving some of the stolen tires by pickup truck and that he admitted that he was guilty of the attempted burglary of the tire company building located at 1810 East Washington in the city of Phoenix.
It is our opinion that the record contains an ample “factual basis” to comply with Boykin. See North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970); State v. Hooper, 107 Ariz. 327, 487 P.2d 394 (1971); State v. Sullivan, 107 Ariz. 98, 482 P.2d 861 (1971).
Judgment is affirmed.
HAIRE, Chief Judge, Division 1, and GERALD J. STRICK, Superior Court Judge, concur.
NOTE: Judge EINO M. JACOBSON having requested that he be relieved from consideration of this matter, Judge GERALD J. STRICK was called to sit in his stead and participate in the determination of this decision.